DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  The recitation “of of” (claim 7 last line) should recite -- of-- for clarity.  Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a set of temperature sensors deployed at multiple locations within said temperature-critical reservoir, said intermediate reservoir, said heat sink, said primary flow loop, and said secondary flow loop”(claim 1), “said intermediate reservoir is comprised of a volume of subterranean earth, with said intermediate reservoir fixed in intimate thermal contact with a multiplicity of borehole heat exchangers” (claim 4), “A cooling system comprised of a vapor-compression heat pump and the cooling system of claim 2, wherein the cooling system of claim 2 is thermally linked by said primary flow loop to the condenser of said vapor-compression heat pump, and wherein said condenser of said vapor-compression heat pump is cooled by operation of of the cooling system of claim 2” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation of “a set of temperature sensors deployed at multiple locations within said temperature-critical reservoir, said intermediate reservoir, said heat sink, said primary flow loop, and said secondary flow loop”, wherein it is unclear how many and where the temperature sensors are located. Is the set requiring at least two total sensors? Are there sensors in every site listed? Is a set of sensors required in each site listed? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite and the claim is rendered indefinite. For examination purposes, the phrase has been interpreted as -- a set of temperature sensors deployed at multiple locations within at least the said temperature-critical reservoir, or said intermediate reservoir, or said heat sink, or said primary flow loop, and/or said secondary flow loop -- for clarity. Therefore, for examination purposes, a set is interpreted to be at least two sensors located in any of the listed locations.


Claim 2 recites the limitation of “a primary loop valve”, wherein it is unclear what “a primary loop valve” is referring to. Specifically, it is unclear as to what the exact relationship the “a primary loop valve” have with the “a set of primary loop valves” (claim 1), since the term “a primary loop valve” has not differentiated how the “a primary loop valve” are distinct from the recited “a set of primary loop valves” (claim 1) from which the claim depends. How many loop valves are being claimed? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- a primary loop valve of said primary loop valves -- for clarity.



	Claim 2 recites the limitation " said series connected valves ".  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as --said primary loop valve--.
There entirety of claim 3 has multiple and many issues and since so many multiple issues exist which make the limitations vague and unclear to one of ordinary skill in the art. First, the term “its” is vague and unclear. Next, claim 3 recites the limitation "the interconnection" three times.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 3 recites the limitation "the interconnection" three times. There is insufficient antecedent basis for this limitation in the claim. Further it is unclear which heat exchangers of the previously recited heat exchanger would be included or not included in the term “said heat exchangers” since the term is vague and many heat exchangers have been recited in claim 3 and claim 1 from which claim 3 depends. Also, the phrase” each of said heat exchangers is interchangeable with other heat exchangers” is unclear. How are the heat exchangers interchangeable? Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘interchangeable’ is capable of being interchanged. Are the heat exchangers removed? Further, the term “function as” is unclear. How can one heat exchanger function as another heat exchanger? Heat exchangers are already 
Claim 3 recites the limitation "the interconnection" three times.  There is insufficient antecedent basis for this limitation in the claim.

The remaining claims are rejected based on their dependency from a claim that has been rejected.
 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reich et al. US 2010/0281889 Al.
Re claim 1, Franck teach a cooling system disposed so as to transfer thermal energy from a temperature- critical reservoir (402) to a heat sink (419), with said cooling system comprised of: a. An intermediate thermal reservoir (98, para 28), and b. A primary flow loop (407 loop) which provides a thermal link between said temperature-critical reservoir and said intermediate reservoir, with said primary flow loop comprised of: i. a primary loop pump (403, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘pump’ is a device that raises, transfers, delivers, or compresses fluids or that attenuates gases especially by suction or pressure or both) capable of forcing the flow of primary loop coolant around said primary flow loop, and ii. a set of primary loop valves (408), and iii. a primary loop heat-accepting heat exchanger (401) fixed in intimate thermal contact with said temperature-critical reservoir, and iv. a primary loop heat-rejecting heat exchanger (98, para 28) fixed in intimate thermal contact with said intermediate reservoir, and v. sections of conduit arranged so as to form a closed loop by joining and flow-wise connecting said primary loop pump , said primary loop valves, said primary loop heat-accepting heat exchanger , and said primary loop heat-rejecting heat exchanger (fig 4), and c. 
a secondary flow loop (annotated fig) which provides a thermal link between said intermediate reservoir and said heat sink, with said secondary flow loop comprised of: i. a secondary loop pump (416 ) capable of forcing the flow of secondary loop coolant around said secondary flow loop, and ii. a set of secondary loop valves (413), and iii. a secondary loop heat-accepting heat exchanger (98, para 28) fixed in intimate thermal contact with said intermediate 
a set of temperature sensors (405, 420, 421, 423, 426) deployed at multiple locations within said temperature-critical reservoir, said intermediate reservoir, said heat sink, said primary flow loop, and said secondary flow loop, and e.
 a control system (paras 47-48) which responds to signals received from said set of temperature sensors by: i. activating said primary loop pump and operating said primary loop valves so as to accomplish temperature-driven thermal energy transfer from specific regions within said temperature-critical reservoir to specific regions within said intermediate reservoir, and ii. activating said secondary loop pump and operating said secondary loop valves so as to accomplish temperature-driven thermal energy transfer from specific regions within said intermediate reservoir to said heat sink (paras 47-48).  





    PNG
    media_image1.png
    545
    652
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 , 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franck.
Re claim 2, Franck teach said primary loop heat- accepting heat exchanger is comprised of multiple segments (noting condenser are well known in the art to have multiple segments to offer multiple passes to increase heat exchange efficiency with multiple passes, also noting official notice is taken. See MPEP 2144.03), with each of said segments uniquely associated with, and fixed in intimate thermal contact with, a single discrete region of said temperature-critical reservoir (noting different segments naturally occupy different spaces); and with each of said segments being connected in series with a primary loop valve (fig 4); and with each of said series connected valves being independently opened and closed by said control system so as to provide cooling, when needed, for said associated discrete region of said temperature-critical 
Re claim 3, wherein said intermediate reservoir is in intimate thermal contact with multiple interconnected heat exchangers (noting three total 98 fig 4, thus two additional heat exchangers are connected to another 98, and are thermally interconnected), and the said interconnected heat exchangers are flow-wise connected within said primary flow loop; and one of said multiple interconnected heat exchangers is flow-wise connected within said secondary flow loop  , the said primary and secondary flow loops are controlled by operation of said primary and secondary loop valves (fig 4, noting heat exchangers are naturally fluidly connected with two separate fluids).
Re claim 5, Franck teach a cooling system as described in claim 2 wherein said secondary loop heat- rejecting heat exchanger is disposed so as to transfer thermal energy directly to a heat sink which is comprised of atmospheric gases (fig 4).
Re claim 7, Franck teach a cooling system comprised of a vapor-compression heat pump (para 28, not shown) and the cooling system of claim 2, wherein the cooling system of claim 2 is thermally linked by said primary flow loop to the condenser of said vapor-compression heat pump, and wherein said condenser of said vapor-compression heat pump is cooled by operation of of the cooling system of claim 2 (see the rejection of claims 1-2).

  Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franck in view of Wildig US 20100307734 A1.
Re claim 4, Franck fail to explicitly teach details of the energy store.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the energy store as taught by Wildig in the Franck invention in order to advantageously allow for thermal energy can either be replenished to the energy storage or be harvested from the energy storage.
  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franck in view of US 20180325147 A1.
Re claim 6, Franck  fail to explicitly teach details of the secondary loop heat- rejecting heat exchanger.
Concin teach said secondary loop heat- rejecting heat exchanger is comprised of a length of conduit fixed in intimate thermal contact with a body of liquid which is cooled by a cooling tower to provide cooling even when the heat pump is at a standstill (para 42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the secondary loop heat- rejecting heat exchanger as taught by Concin in the Franck invention in order to advantageously allow for cooling requirements to be met in peak demand.
 
 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0360703 Al, US 9518787 B2, US 6298677 B1, US 4157730 A, US 20210172685 A1, US 20160195340 A1, US 20180195778 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GORDON A JONES/Examiner, Art Unit 3763